Exhibit 10.1

CONTRACT OF PURCHASE AND SALE

This Contract of Purchase and Sale (“Contract”) is made and entered into as of
the 16th day of May, 2007 (the “Effective Date”), by and between NEORX
MANUFACTURING GROUP, INC., a Washington corporation (formerly known as NRX
Acquisition Corporation, a Washington corporation) (“Seller”), and MOLECULAR
INSIGHT PHARMACEUTICALS, INC., a Massachusetts corporation (“Buyer”).

RECITALS:

A.            Seller owns certain improved property known as 3100 Jim Cristal
Road located in the City of Denton, Denton County, Texas containing ten and one
half (10.5) acres, more or less (the “Land”), and more particularly described as
Lot 1R, in Block 1, Harley Addition, an addition to the City of Denton, Denton
County, Texas, according to the map or plat thereof recorded in Cabinet V, Slide
373, Plat Records of Denton County, Texas (the “Plat”).

B.            Seller has agreed to sell and Buyer has agreed to purchase the
Land and the Property (as defined in Section 1.1) on the terms and conditions
hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Seller
and Buyer covenant and agree as follows:

ARTICLE 1.

AGREEMENT OF PURCHASE AND SALE

1.1.          Agreement to Sell and Purchase Property.  Subject to the terms and
provisions of this Contract, Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Land, together with all improvements located thereon
(the “Improvements”), and all of Seller’s right, title and interest in and to
any rights, benefits, privileges, easements, covenants, tenements,
hereditaments, and appurtenances thereon or in any way appertaining thereto,
including, but not limited to, any right, title, and interest of Seller in and
to adjacent streets, alleys, strips, roads and rights-of-way, public or private,
open or proposed, and any other appurtenant access, air, water, riparian,
development, utility and solar rights.  The purchase and sale contemplated by
this Contract shall also include all of Seller’s right, title and interest in
and to the tangible personal property described on Exhibit A to this Contract,
which is located on the Land and/or within the Improvements (the “Personal
Property”).  The purchase and sale contemplated by this Contract shall also
include the assignment by Seller to Buyer of all of Seller’s right, title and
interest in and to the following intangible personal property, to the extent the
same is assignable: all warranties and guaranties relating to the Land and/or
the Improvements and all permits, licenses, occupancy certificates and

1


--------------------------------------------------------------------------------


other governmental approvals related to the Land and/or the Improvements (the
“Intangible Property”).  The Land, the Improvements, the Personal Property, and
the Intangible Property are collectively referred to in this Contract as the
“Property.”

1.2.          Reservation of Mineral Rights.  Notwithstanding anything to the
contrary contained elsewhere in this Contract, by reservation in the deed
delivered to Buyer at Closing, Seller shall reserve unto itself, its successors
and assigns all of Seller’s rights, titles and interests in and to any and all
oil, gas, mineral, metal and other valuable deposits (collectively, the
“Reserved Minerals”) located under the surface of the Property, of every name
and nature whatsoever, regardless of whether the presence of same is currently
known or unknown and regardless of the current or future commercial value of
same, including, by way of example but not by way of limitation, coal, iron,
clay, gravel, sand, limestone, silica, natural gases, methane, hydrocarbons and
related materials, fossils, precious metals, gemstones, ores and all other
valuable bedded deposits.  Seller’s rights in and to the Reserved Minerals shall
not, however, include any right of access over and upon area from the surface of
the Property to a depth of one hundred fifty (150) feet (“Surface”). 
Accordingly, in conducting operations of whatsoever nature with respect to the
exploration for, exploitation of, mining, production, processing, transporting
and/or marketing of the Reserved Minerals from the Property or in connection
with the conduct of other activities associated with the ownership of the
Reserved Minerals, Seller shall be prohibited from using, entering upon, or
occupying any operation on the Surface of the Property or placing any fixtures,
equipment, buildings or structures thereon.  Seller’s relinquishment of Surface
rights to the Property shall not be construed as impairing the right of Seller
and Seller’s successors and assigns to exploit, explore for, develop, mine, or
produce any of the Reserved Minerals with wells, mines, shafts or excavations
drilled or commenced on the surface of lands other than the Property, including,
but not limited to, directional wells bottomed beneath or drilled through any
part (other than the Surface) of the Property or by pooling its interest in the
Reserved Minerals with lands adjoining the Property in accordance with the laws
and regulations of the State of Texas.

ARTICLE 2.

PURCHASE PRICE

Purchase Price.  The Purchase Price (so called in this Contract) to be paid by
Buyer to Seller for the Property is THREE MILLION AND NO/100 DOLLARS
($3,000,000.00).  The Purchase Price shall be payable to Seller at the Closing
(defined in Section 10.1) in immediately available funds, including by wire
transfer in accordance with instructions provided by the Title Company (defined
below) or Seller at least five (5) days prior to the Closing.

ARTICLE 3.

EARNEST MONEY

3.1.          Earnest Money.  Upon mutual execution of this Contract by Buyer
and Seller and as a condition to its effectiveness, Buyer shall deliver to
Stewart Title Guaranty Company — National Title Services (the “Title Company”),
1000 Second Avenue, Suite

2


--------------------------------------------------------------------------------


1620, Seattle, Washington 98104, Attention:  Kim Azure, as escrow agent (the
“Escrow Agent”), the sum of ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($150,000.00) (the “Earnest Money”) in immediately available funds.  The Earnest
Money shall be held and disbursed by the Title Company in accordance with the
terms and conditions of this Contract.  The Escrow Agent shall deposit the
Earnest Money in an interest bearing account or investment, and all interest
earned thereon shall be included in the term Earnest Money as used in this
Contract and disbursed as a part of the Earnest Money.  Except as expressly
provided to the contrary elsewhere in this Contract, the Earnest Money shall
become non-refundable to Buyer upon the expiration of the Feasibility Review
Period (as defined in Section 6.1 below).  In the event that the purchase and
sale of the Property occurs, the Earnest Money shall be applied to the Purchase
Price.  Otherwise, the Escrow Agent shall disburse the Earnest Money in the
manner provided for in this Contract.

3.2.          Independent Contract Consideration.  Notwithstanding anything
contained elsewhere in this Contract, Seller and Buyer have bargained for and
agreed that One Hundred and No/100 Dollars ($100.00) out of Buyer’s deposit
described in Section 3.1 above shall be consideration for Seller’s execution and
delivery of this Contract (the “Independent Contract Consideration”).  This
Independent Contract Consideration shall not be considered a part of the Earnest
Money, is independent of any other consideration or payment provided in this
Contract, is non-refundable, and shall be retained by Seller notwithstanding any
other provision of this Contract.

ARTICLE 4.

INTENTIONALLY OMITTED

4.1.          Intentionally Omitted

ARTICLE 5.

TITLE REVIEW

5.1.          Title Commitment.  Within the (10) Day  Period, Seller shall, at
is sole cost and expense furnish to Buyer a current title commitment (the “Title
Commitment”) for a standard TLTA form T-1 owner’s policy of title insurance
issued through the Escrow Agent, setting forth the status of title of the Land
and all exceptions, including rights-of-way, easements, restrictions, covenants,
reservations, and other conditions, if any, affecting the Land which would
appear in an owner’s title insurance policy (“Owner’s Policy of Title
Insurance”), if issued, together with complete and legible copies of all
instruments referred to in the Title Commitment affecting title to the Land. 
The Title Company shall also provide Buyer, at Closing, with copies of tax
certificates evidencing that all ad valorem taxes due and payable for periods
prior to the calendar year in which the Closing occurs have been paid in full. 
The Property shall be conveyed to Buyer subject to non-delinquent taxes and
assessments.

5.2.          Title Review Period.  Buyer shall within the 10 Day Period or ten
(10) Business Days after its receipt of the Title Commitment and copies of all
documents

3


--------------------------------------------------------------------------------


referenced therein, whichever is later (the “Title Review Period”), notify
Seller of any objections, in Buyer’s sole and absolute discretion, Buyer has to
any matters shown or referred to in the Title Commitment.  Any exception or
matter to which Buyer does not make an objection shall be a “Permitted
Exception.”  If Buyer gives Seller Notice (defined in Section 14.5) of any
unacceptable exceptions or conditions (“Objections”) within the Title Review
Period, Seller shall have five (5) Business Days after receipt of Buyer’s
Objections (“Seller’s Cure Period”) in which to eliminate or modify such
Objections.  If Seller is unable or unwilling to eliminate or modify such
Objections to the reasonable satisfaction of Buyer within Seller’s Cure Period,
Buyer may terminate this Contract by written notice to Seller and the Escrow
Agent, which notice must be given within five (5) Business Days after the
expiration of Seller’s Cure Period, in which event this Contract shall
terminate, and the Escrow Agent shall return the Earnest Money to Buyer, and
thereafter the parties hereto shall have no further rights, duties, or
obligations under this Contract other than obligations that expressly survive
the Closing or earlier termination of this Contract.  If Buyer does not
terminate this Contract in accordance with the preceding sentence, the Buyer’s
Objections not removed or cured shall be deemed Permitted Exceptions.

Seller shall have no obligation to cure title objections (including Buyer’s
Objections) except liens of an ascertainable amount created by, under or through
Seller; provided that with respect to such liens Seller shall, at Seller’s sole
option, either (i) cause such liens to be released at the Closing or (ii) with
Buyer’s reasonable consent provide information to the Title Company sufficient
to enable the Title Company to insure without exception to such liens at
Closing.

As provided in Section 9.1.1 below, it shall be a condition precedent to Buyer’s
obligation to purchase the Property that the Title Company shall, at the Closing
of the transaction contemplated by this Contract, issue to Buyer, at Seller’s
cost and expense, an Owner’s Policy of Title Insurance in accordance with the
Title Commitment, subject only to the standard printed exceptions contained in
such form of policy (with taxes limited to those “not yet due or payable”) and
the Permitted Exceptions.  Buyer may, at its sole cost and expense, elect to
obtain extended coverage and/or endorsements to the Owner’s Policy of Title
Insurance.

After the Effective Date, Seller shall not deliberately place on the Property
any lien, encumbrance or other exception other than those items that may become
Permitted Exceptions in accordance with this Contract or those identified in the
Title Commitment.  Seller shall retain the risk of liens and title defects that
materialize after the Feasibility Review Period and before the Closing, in which
event the terms of this Section 5.2 shall apply.  Nothing in this Section 5.2
shall limit Buyer’s rights set forth in Section 6.6 to terminate this Contract.

ARTICLE 6.

FEASIBILITY REVIEW

6.1.          Feasibility Review.  Seller agrees that during the period
commencing on the Effective Date and ending on the 45th day after the Effective
Date at 5:00 p.m., Denton,

4


--------------------------------------------------------------------------------


Texas time as the same may be extended as provided below (the “Feasibility
Review Period”), Buyer, personally or through its authorized agents or
representatives, shall be entitled to enter the Property upon reasonable notice
during normal business hours (8 a.m. to 5 p.m., Monday through Friday) for the
sole purpose of analysis or other tests and conducting its due diligence
inspection on the Property in anticipation of closing the transaction
contemplated by this Contract (“Access Rights”).  Such Access Right shall
include the right to conduct such investigations, surveys, studies, readings and
tests as Buyer deems necessary or advisable; provided, however, that Buyer shall
not materially interfere with Seller’s activities on the Property and will not
permanently damage the Property.  Buyer shall immediately repair any damage
resulting from Buyer’s activities and return the Property to the same condition
as existed before its inspection.

6.2.          Property Information Documents.  Seller shall within the 10 Day
Period deliver to Buyer copies of the following materials that are in Seller’s
or its parent company’s possession and relate to the Property:

6.2.1. the most recent survey of the Property, being that certain survey dated
July 23, 2003 and prepared by Huitt-Zollars, Inc. (the “Survey”);

6.2.2. building and site plans and specifications for the Property;

6.2.3. any engineering, soils, and other reports or information concerning the
physical condition of the Property;

6.2.4. any environmental site assessment reports concerning the environmental
condition of the Property, including, without limitation, the documents
described in Section 7.1.6 below;

6.2.5. operating expense statements for the prior three (3) years;

6.2.6. real estate tax bills for the prior three (3) years;

6.2.7. any information or reports regarding planned or recent capital
expenditures, improvements, maintenance reports or significant repairs performed
on or about the Property;

6.2.8. any agreements involving ongoing services and periodic payment hereof
affects the Property that would be effective after the Closing (“Property
Agreements”); and

6.2.9. a disclosure statement regarding the Property, in the form attached to
this Contract as Exhibit B (the “Property Information Disclosure”).

Should Seller discover additional documents of a type described in this
Section 6.2 after the 10 Day Period has expired, Seller shall promptly deliver
copies of those additional documents to Buyer.  If Seller so delivers any
additional documents to Buyer, the Feasibility

5


--------------------------------------------------------------------------------


Review Period shall be extended until 5:00 p.m. on the date that is five (5)
Business Days after Buyer receives the additional documents.

6.3.          Insurance.  Throughout the Feasibility Review Period, Buyer shall
carry commercial general liability insurance in an amount of at least $2,000,000
and shall, prior to entering the Property, deliver to Seller a certificate of
insurance evidencing such coverage to Seller, showing Seller as an additional
insured.

6.4.          Notice and Observation.  With respect to any investigation, study
or test to be commissioned by Buyer in regard to the soil or subsurface
condition of the Land, Buyer or Buyer’s agent or representative will notify
Seller when any such investigation, study or test is to be conducted on or near
the Land and Seller or its agents or representatives may observe such
investigation, study or test.

6.5.          Records and Reports; Confidentiality.  All information of any kind
or nature that is generated as a result of Buyer’s entry onto the Property shall
be and remain confidential and shall not be revealed or disclosed to any other
person or entity other than to Buyer’s lender, officers, directors, accountants,
rating agencies, attorneys’, consultants, brokers, and advisors without Seller’s
prior written approval, which may be withheld in Seller’s sole and absolute
discretion provided, however, that the foregoing confidentiality requirements
shall not apply to information already in the public domain or to information
required to be disclosed by court order or the requirements of governmental
bodies and as otherwise provided in Section 14.19 below.  The provisions of this
Section 6.5 shall survive the termination of this Contract.

6.6.          Buyer’s Right to Terminate Contract During Feasibility Review
Period.   Prior to the expiration of the Feasibility Review Period, Buyer may
give Notice to Seller and the Escrow Agent that Buyer has terminated this
Contract, due to Buyer’s dissatisfaction, in its sole and absolute discretion,
with the results of its feasibility review, whereupon the Escrow Agent shall
return the Earnest Money to Buyer and thereafter Seller and Buyer shall have no
further obligations or liabilities to each other under this Contract other than
obligations that expressly survive the closing or termination of this Contract.

6.7.          Mechanic’s and Materialmen’s Liens.  Buyer shall maintain the
Property free and clear of any and all liens or claims of liens solely to the
extent arising from any activities of Buyer on the Property.  Buyer shall
promptly notify Seller of any such lien or claim and shall at Buyer’s sole cost,
discharge or remove the same by bonding, payment or otherwise and shall notify
Seller promptly when it has done so.  If within twenty (20) days of Buyer having
notice of such lien, Buyer fails to cause such lien or claim to be released or
discharged by payment or otherwise, or if Buyer fails to provide a bond in lieu
thereof, Seller shall have the right (but not the obligation) to pay all such
sums necessary to obtain such release and discharge and upon receipt of demand
from Seller, Buyer shall reimburse Seller all such sums expended by Seller to
obtain such release and discharge.  The provisions of this Section 6.7 shall
survive the termination of this Contract.

6


--------------------------------------------------------------------------------


6.8.          Inspection Indemnification. BUYER, BY EXECUTION OF THIS CONTRACT,
INDEMNIFIES AND AGREES TO HOLD SELLER HARMLESS FROM ANY CLAIM, LIABILITY, LOSS,
DAMAGE, COST, AND EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY
SELLER TO THE EXTENT THE SAME ARE IN CONNECTION WITH OR ARISE OUT OF BUYER’S
ACTIVITIES UPON THE PROPERTY, WHETHER ALLOWED OR NOT ALLOWED UNDER ARTICLE 6,
INCLUDING, WITHOUT LIMITATION, MECHANIC’S AND MATERIALMEN’S LIENS, PROPERTY
DAMAGE, AND INJURY TO BUYER’S EMPLOYEES OR SUB-CONTRACTORS (EXCEPT TO THE EXTENT
THE SAME ARE CAUSED DUE TO SELLER’S NEGLIGENCE OR WILLFUL MISCONDUCT).  THE
PROVISIONS OF THIS SECTION 6.8 SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS
CONTRACT.

ARTICLE 7.

REPRESENTATIONS, WARRANTIES,
COVENANTS, AND AGREEMENTS OF SELLER

7.1.          Representations and Warranties of Seller.  Seller makes the
following representations and warranties to Buyer as of the Effective Date.

7.1.1. This Contract has been duly authorized by all necessary action on the
part of Seller, has been duly executed and delivered by Seller.

7.1.2. Seller has good and indefeasible title to the Land and the full right and
power to sell and convey the Property to Buyer as provided in this Contract.

7.1.3. Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing Seller’s
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension, or composition to its creditors generally.

7.1.4. To Seller’s knowledge, Seller has not received any written or oral notice
of (1) any pending or threatened litigation or governmental proceeding which
would affect the Property; (2) any violation or alleged violation of any
governmental requirement affecting the Property or of any environmental
condition affecting the Property which would require remedial action except as
disclosed in the Final Status Survey Report described in 7.1.6 below; or (3) any
condemnation or threatened condemnation which would affect the Property.

7.1.5. To Seller’s knowledge, there is no action, suit or proceeding pending or
threatened against or affecting Seller that could materially and adversely
affect the Property, or the use, operation, condition or occupancy thereof, or
could materially and adversely affect the ability of Seller to perform its
obligations hereunder.

7


--------------------------------------------------------------------------------


7.1.6. Except for information disclosed in that one certain Phase I
Environmental Site Assessment prepared by The Provident Group for NeoRx
Corporation, dated February 21, 2001 and that one certain Final Status Survey
Report for the NeoRx Facility in Denton Texas prepared by Duratek, Inc. for
NeoRx Corporation, dated December 2005, to Seller’s knowledge, without inquiry,
Seller has no knowledge of any material adverse matter concerning the
environmental condition of the Property.

7.1.7. Seller is not a foreign person as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended.

7.1.8. Seller has obtained an amendment to its Radioactive Material License
No. L05433, issued by the Texas Department of Health Bureau of Radiation Control
on December 20, 2005 (“Seller’s License”) in the form attached to this Contract
as Exhibit C, which amendment terminated Seller’s License.

7.1.9. Since the date of the Survey, Seller has not constructed any new
structures on the Land, nor received notice of any encroachments over the
boundaries of the Land that are not noted on the Survey or reflected in the
Title Commitment.

The use of the phrase “to Seller’s knowledge,” “to the knowledge of” or “to the
best knowledge of” herein to qualify any statement indicates only that the
Seller is unaware of facts or circumstances which make the representation or
warranty false or misleading in some material respect; the phrase is not
intended to suggest that Seller does indeed know all facts or circumstances
necessary to establish that the representation or warranty is true.  It is
expressly provided that each reference to “knowledge” provided in this Section
7.1 shall mean and refer exclusively to the knowledge of Caroline M. Loewy,
Chief Financial Officer of Seller.

7.2.          Representations and Warranties at Closing.  If, prior to Closing,
Seller or Buyer knows that any representation or warranty made in Section 7.1 is
untrue, or if any of the representations made in the Property Information
Disclosure become untrue, it shall immediately notify the other party of its
discovery thereof.  As provided in Section 9.1.1 below, it shall be a condition
precedent to Buyer’s obligation to purchase the Property that, on the Closing
Date, Seller shall make the same representations and warranties made to Buyer in
Section 7.1 and that the representations made in the Property Information
Disclosure remain true.  If such representation or warranty cannot be made by
Seller at Closing, Buyer may as Buyer’s sole and exclusive remedy, either (1)
terminate this Contract whereupon the Earnest Money shall be refunded to Buyer
and neither party shall have any further rights or obligations pursuant to this
Contract, other than as set forth herein with respect to rights or obligations
which survive termination, or (2) waive its objections and close the transaction
as contemplated herein and without any reduction in the Purchase Price.  If
Buyer elects to terminate this Contract, then Seller shall reimburse to Buyer
its Due Diligence and Contract Costs (as that term is defined in Section 11.1
below) up to the sum of Fifty Thousand Dollars ($50,000).

8


--------------------------------------------------------------------------------


7.3.          Survival.  The foregoing limitation on Buyer’s remedies are
intended to apply only to a breach of a representation or warranty of Seller
that is discovered by Buyer on or before the Closing Date, and such limitation
on Buyer’s remedies is not intended to apply to a breach of a representation or
warranty that is first discovered by Buyer after the Closing Date.  The
foregoing representations and warranties shall survive the Closing for a period
of two years after the Closing Date.  Any claim made by Buyer with respect to a
breach of a representation or warranty must be alleged in a legal proceeding
instituted by Buyer on or before the expiration of such two year period, after
which date such representations and warranties, to the extent a breach has not
been timely raised, shall be deemed to have merged into the Deed, and any claim
related thereto shall have been waived.

7.4.          Covenants of Seller.  Seller makes the following covenants to
Buyer:

7.4.1. From the Effective Date through the Closing Date, Seller shall maintain
the Property in substantially its present condition, subject to reasonable wear
and tear, damage, casualty and/or condemnation.

7.4.2. From the Effective Date through the Closing Date, Seller shall continue
all existing insurance policies for the Property in full force and effect.

7.4.3. From the Effective Date through the Closing Date, Seller shall not enter
into any new Property Agreements without the prior written consent of Buyer
unless such new Property Agreements are terminable or cancelable on or before
the Closing Date.

7.4.4. From the Effective Date through the Closing Date, Seller shall not apply
for any changes in or to the zoning or land use designations applicable to the
Property without Buyer’s prior written consent.

7.4.5. From the Effective Date through the Closing Date, Seller shall not,
without Buyer’s prior written consent, lease, transfer, mortgage, pledge, or
convey its interest in the Property or any portion thereof to any third party,
or create any new easement, restriction or covenant affecting the Land that
would survive the Closing Date.

7.4.6. From the Effective Date through the Closing Date, Seller shall promptly
notify Buyer of any material change with respect to the Property or with respect
to any information heretofore or hereafter furnished by Seller to Buyer
regarding the Property, of which Seller obtains knowledge which would make any
of the representations, warranties, covenants and agreements contained in this
Article 7 and/or in the Property Information Disclosure, untrue or materially
misleading.

7.5.          Disclaimer.  BUYER AND SELLER ACKNOWLEDGE THAT THEY ARE
SOPHISTICATED PARTIES AND ARE REPRESENTED BY COUNSEL.  EXCEPT FOR THE SPECIAL
WARRANTY OF TITLE TO BE CONTAINED IN SELLER’S DEED AND THE BILL OF SALE AND THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 7, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO BUYER “AS IS, WHERE IS AND WITH ALL
FAULTS.”  SELLER DOES NOT WARRANT OR MAKE ANY REPRESENTATION,

9


--------------------------------------------------------------------------------


EXPRESS OR IMPLIED, AS TO ITS FITNESS FOR A PARTICULAR PURPOSE, MARKETABILITY,
DESIGN, QUANTITY, QUALITY, LAYOUT, FOOTAGE, PHYSICAL OR ENVIRONMENTAL CONDITION,
OPERATION, COMPLIANCE WITH SPECIFICATIONS, ABSENCE OF LATENT DEFECTS, OR
COMPLIANCE WITH LAWS AND REGULATIONS; OR THE FITNESS OF THE PROPERTY FOR BUYER’S
PLANNED USE.  IF CLOSING SHALL OCCUR, EXCEPT FOR LIABILITY ARISING OUT OF THE
INACCURACY OF THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
CONTRACT, SELLER AND SELLER’S AFFILIATES SHALL BE DEEMED TO BE AUTOMATICALLY
RELEASED BY BUYER AND ITS SUCCESSORS AND ASSIGNS OF AND FROM ALL LIABILITIES,
OBLIGATIONS AND CLAIMS, KNOWN OR UNKNOWN, THAT BUYER MIGHT OTHERWISE HAVE HAD
AGAINST SELLER OR SELLER’S AFFILIATES, OR THAT ARISE IN THE FUTURE BASED IN
WHOLE OR IN PART UPON THE PRESENCE OF RADIOACTIVE, HAZARDOUS OR TOXIC MATERIALS
OR OTHER ENVIRONMENTAL CONTAMINATION ON, WITHIN OR MIGRATING FROM THE LAND
(INCLUDING, WITHOUT LIMITATION, CLAIMS ASSERTED UNDER ANY ENVIRONMENTAL LAWS). 
THE TERM “SELLER’S AFFILIATES” AS USED HEREIN MEANS (A) AN ENTITY THAT DIRECTLY
OR INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SELLER,
OR (B) AN ENTITY AT LEAST A MAJORITY OF WHOSE ECONOMIC INTEREST IS OWNED BY
SELLER OR WHICH OWNS SELLER; AND THE TERM “CONTROL” MEANS THE POWER TO DIRECT
THE MANAGEMENT OF SUCH ENTITY THROUGH VOTING RIGHTS, OWNERSHIP OR CONTRACTUAL
OBLIGATIONS.  THE TERM “ENVIRONMENTAL LAWS” AS USED HEREIN INCLUDES WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, THE SOLID WASTE DISPOSAL ACT (INCLUDING THE RESOURCE CONSERVATION AND
RECOVERY ACT), THE CLEAN WATER ACT, THE CLEAN AIR ACT, THE TOXIC SUBSTANCES
CONTROL ACT, THE SAFE DRINKING WATER ACT, AS ALL THE SAME HAVE BEEN OR MAY BE
AMENDED, AND THE REGULATIONS PROMULGATED PURSUANT THERETO, OR ANY OTHER FEDERAL,
STATE OR LOCAL ENVIRONMENTAL LAW, ORDINANCE, RULE OR REGULATION.  THE PROVISIONS
OF THIS SECTION 7.4 SHALL SURVIVE THE CLOSING.

ARTICLE 8.

REPRESENTATIONS, WARRANTIES,
COVENANTS, AND AGREEMENTS OF BUYER

8.1.          Representations and Warranties of Buyer.  Buyer makes the
following representations and warranties to Seller as of the Effective Date:

8.1.1. This Contract has been duly authorized by all necessary action on the
part of Buyer, has been duly executed and delivered by Buyer.

8.1.2. Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (v) admitted in writing Buyer’s inability to pay its
debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally.

10


--------------------------------------------------------------------------------


8.2.          Representations and Warranties at Closing.  If, prior to Closing,
Buyer or Seller knows that any representation or warranty made in Section 8.1 is
untrue, it shall immediately notify the other party of its discovery thereof. 
On the Closing Date, Buyer agrees to make the same representations and
warranties made to Seller in Section 8.1.  If such representation or warranty
cannot be made by Buyer at Closing, Seller may as Seller’s sole and exclusive
remedy, either (1) terminate this Contract whereupon the Earnest Money shall be
delivered to Seller and neither party shall have any further rights or
obligations pursuant to this Contract, other than as set forth herein with
respect to rights or obligations which survive termination, or (2) waive its
objections and close the transaction as contemplated herein and without any
increase in the Purchase Price.

8.3.          Buyer’s Covenants.  BUYER INTENDS TO ASSESS THE ENVIRONMENTAL
CONDITION OF THE PROPERTY DURING THE FEASIBILITY REVIEW PERIOD, AND SHALL RELY
ON THE ASSESSMENT AND OPINIONS OF BUYER’S CONTRACTORS AND CONSULTANTS IN
DETERMINING THE ENVIRONMENTAL CONDITIONS ON, IN OR UNDER THE PROPERTY.

ARTICLE 9.

CONDITIONS PRECEDENT TO PARTIES’ PERFORMANCE

9.1.          Conditions to Buyer’s Obligations.

9.1.1. Buyer’s obligations to close the purchase and sale of the Property under
this Contract are conditioned upon the following:

(A)           TITLE.  THE TITLE COMPANY IS PREPARED TO ISSUE TO BUYER, UPON
CLOSING, AN OWNER’S POLICY OF TITLE INSURANCE IN ACCORDANCE WITH THE TITLE
COMMITMENT, SUBJECT ONLY TO THE STANDARD PRINTED EXCEPTIONS (WITH TAXES LIMITED
ONLY TO THOSE NOT YET DUE OR PAYABLE) CONTAINED IN SUCH FORM OF POLICY AND THE
PERMITTED EXCEPTIONS, AND INCLUDING (AT BUYER’S EXPENSE) A T-19.1 ENDORSEMENT.

(B)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES SET OUT IN SECTION 7.1 ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON THE CLOSING DATE.

9.1.2.       (c)           Property Information Disclosure.  The factual
information Seller provided to Buyer in the Property Information Disclosure
remains, to Seller’s knowledge, true and correct as of the Closing Date.  Buyer
shall have the right to waive the satisfaction of any condition or to terminate
the Contract for failure of any such condition by Notice in writing to Seller. 
If the Contract shall be terminated pursuant to this paragraph, Seller shall, as
Buyer’s sole and exclusive remedy, refund the Earnest Money to Buyer, and the
parties shall have no further rights, duties, or obligations under this Contract
other than obligations of Buyer that expressly survive the closing or
termination of this Contract.

9.2.          Conditions to Seller’s Obligations.

9.2.1. Seller’s obligations to close the purchase and sale of the Property under
this Contract are conditioned upon the following:

11


--------------------------------------------------------------------------------


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES SET OUT IN SECTION 8.1 BEING TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING DATE.

9.2.2. Seller shall have the right to waive the satisfaction of any condition or
to terminate the Contract for failure of any such condition by notice in writing
to Buyer.  If the Contract is terminated by Seller pursuant to subparagraph
9.2.1(a), Seller’s sole and exclusive remedy shall be to receive the Earnest
Money, and the parties shall have no further rights, duties, or obligations
under this Contract other than obligations that expressly survive the closing or
termination of this Contract.  If the Contract is terminated by Seller pursuant
to subparagraph 9.2.1(b) of this Section 9.2, the Escrow Agent shall disburse
the Earnest Money to Buyer in accordance with this Contract, and the parties
shall have no further, rights, duties, or obligations under this Contract other
than the obligations that expressly survive the closing or termination of this
Contract.

ARTICLE 10.

CLOSING

10.1.        Date and Place of the Closing.  The closing of the purchase and
sale contemplated by this Contract (the “Closing”) shall take place within
fifteen (15) days after the expiration of the Feasibility Review Period (the
“Closing Deadline”), at a time mutually agreed to by Seller and Buyer in the
offices of the Escrow Agent or at such other location as the parties may
mutually agree in writing.  The date on which the Closing occurs is referred to
in this Contract as the “Closing Date.”  If Closing fails to occur on or before
the Closing Deadline, this Contract shall fail and terminate and thereafter the
parties shall have no further rights, duties, or obligations under this Contract
other than provisions that expressly survive the termination of this Contract. 
In such event, the Escrow Agent shall distribute the Earnest Money as provided
elsewhere in this Contract.

10.2.        Items to be Delivered at Closing.

10.2.1.     By Seller. At or prior to the Closing, Seller shall deliver to the
Escrow Agent each of the following items:

10.2.1.1. A special warranty deed in the form attached to this Contract as
Exhibit D (the “Deed”), duly executed and acknowledged by Seller and in form for
recording, conveying good and indefeasible title to the Property to Buyer
subject to the Permitted Exceptions and the Mineral Reservation.  The Deed shall
be recorded upon Closing in the real property records of Denton County, Texas.

10.2.1.2. A bill of sale in the form attached to this Contract as Exhibit E (the
“Bill of Sale”), duly executed by Seller.

10.2.1.3. A non-foreign status certificate.

12


--------------------------------------------------------------------------------


10.2.1.4. All additional documents and instruments as may reasonably be
requested by the Title Company or the Escrow Agent in order to consummate the
transaction contemplated by this Contract, including, without limitation, a
standard indemnity agreement concerning mechanics’ liens, parties in possession
and other customary matters in the Title Company’s Owner/Seller Affidavit.

10.2.2.     By Buyer.  At or prior to the Closing, Buyer shall deliver to the
Title Company, at Buyer’s sole cost and expense, each of the following items:

10.2.2.1. The Purchase Price for the Property, in immediately available funds.

10.2.2.2. All additional documents and instruments as may reasonably be
requested by the Title Company or the Escrow Agent in order to consummate the
transaction contemplated by this Contract.

10.3.        Closing Costs.  Through escrow at Closing, Seller shall pay (i) the
premium for the Owner’s Policy of Title Insurance, (ii) the cost of recording
any title-clearing documents, and (iii) one-half of the Escrow Agent’s escrow
fee (including tax).  Through escrow at Closing, Buyer shall pay (i) the cost of
recording the Deed, (ii) one half of the Escrow Agent’s escrow fee (including
tax), (iii) the cost of any lender’s policy of title insurance, and (iv) the
cost of any extended coverage and/or endorsements to the Owner’s Policy of Title
Insurance.  Each party shall bear its own legal fees.  Property taxes for the
current year, if any, shall be prorated as of Closing.  Water and other
utilities shall be prorated as of Closing.  All other costs of Closing, if any,
shall be borne by Seller and Buyer in a manner consistent with local practice
for the county in which the Property is located.  Upon the request of either
party, adjustments shall be made between the parties after Closing for the
actual amount of any prorations made on the basis of estimates as of Closing.

10.4.        Possession and Closing.  Full possession of the Property shall be
delivered to Buyer by Seller at the Closing.  Upon Closing, Seller shall provide
keys to a representative of Buyer at the Property.

ARTICLE 11.

INDEMNIFICATION, DEFAULTS AND REMEDIES

11.1.        Seller’s Defaults: Buyer’s Remedies.  In the event Seller shall
have failed to have performed any of the covenants and/or agreements contained
herein which are to be performed by Seller, or if Seller fails to close the
transaction contemplated by this Contract in accordance with the terms hereof,
Buyer may, at its option, either (a) terminate this Contract by written Notice
delivered to Seller and the Escrow Agent on or before the Closing Deadline, and
receive the Earnest Money and recover all reasonable out of pocket third party
costs (including, without limitation, reasonable attorneys’ fees) up to but not
exceeding Fifty Thousand and No/100 Dollars ($50,000) that were actually
incurred by Buyer in connection with the transaction contemplated by this
Contract (“Buyer’s Due Diligence and Contract Costs”), it being agreed between
Buyer and Seller that such sum shall be liquidated damages

13


--------------------------------------------------------------------------------


for a default of Seller hereunder because of the difficulty, inconvenience, and
uncertainty of ascertaining actual damages for such default, or (b) bring suit
against Seller for specific performance of this Contract; provided however, if
the remedy of specific performance is not available due to Seller’s default,
Buyer may seek any other right or remedy available at law or in equity to
recover its actual damages (but not incidental or consequential damages). 
Notwithstanding the foregoing, Buyer shall be deemed to have elected to
terminate this Contract if Buyer fails to deliver Seller written Notice of its
intent to file a claim or assert a cause of action for specific performance
against Seller on or before one hundred twenty (120) days following the Closing
Deadline, or if, having given such Notice, Buyer fails to file a lawsuit
asserting said claim or cause of action within sixty (60) days following the
date of Buyer’s Notice.  The remedy elected by Buyer (or deemed to have been
elected) under this Section 11.1 shall be Buyer’s sole and exclusive remedy
under this Contract.  The foregoing shall not limit or impair Buyer’s ability to
pursue other remedies expressly provided for elsewhere in this Contract,
including, without limitation, enforcement of Seller’s indemnity obligations.

11.2.        Buyer’s Waiver of Consumer Rights.  Buyer waives its rights under
the Deceptive Trade Practices-Consumer Protection Act, Section 17.41 et seq.,
Business & Commerce Code, a law that gives consumers special rights and
protections.  After consultation of an attorney of Buyer’s own selection, Buyer
voluntarily consents to this waiver.

11.3.        Buyer’s Default; Seller’s Remedies.  In the event Buyer shall have
failed to have performed any of the covenants and/or agreements contained herein
which are to be performed by Buyer, or if Buyer does not exercise a right of
termination set forth in this Contract and fails to close the transaction
contemplated by this Contract in accordance with the terms hereof, Seller may,
as its sole and exclusive remedy hereunder terminate the Contract by written
Notice delivered to Buyer and the Escrow Agent on or before the Closing
Deadline, and receive the Earnest Money as well as reimbursement from Buyer for
all reasonable out of pocket third party costs (including reasonable attorneys’
fees) up to but not exceeding Fifty Thousand and No/100 Dollars ($50,000) that
were actually incurred by Seller in connection with the transaction contemplated
by this Contract, it being agreed between Buyer and Seller that such sum shall
be liquidated damages for a default of Buyer hereunder because of the
difficulty, inconvenience, and uncertainty of ascertaining actual damages for
such default.  The foregoing shall not limit or impair Seller’s ability to
pursue other remedies expressly provided for elsewhere in this Contract,
including, without limitation, enforcement of Buyer’s indemnity obligations.

11.4.        Survival.  The provisions of this Article 11 shall survive the
termination of this Agreement.

ARTICLE 12.

CASUALTY AND CONDEMNATION

12.1.        Prior to the Closing all risk of loss to the Property shall belong
to the Seller.  Seller shall give Buyer prompt written notice of any casualty at
the Property or of Seller’s

14


--------------------------------------------------------------------------------


receipt of any written notice of any pending or threatened condemnation of the
Property.  If, prior to the Closing, there is a casualty causing substantial
damage to the Property or if any condemnation proceedings are commenced or
threatened in writing against any portion of the Property, then at Buyer’s sole
option to be exercised no later than the later of (i) twenty (20) days following
receipt of such notice or (ii) on the last day of the Feasibility Review Period,
either (a) this Contract shall terminate (in which case the Earnest Money shall
be returned to Buyer), or (b) this Contract shall not terminate, but at Closing,
Seller shall assign to Buyer the casualty insurance proceeds or condemnation
award, if any, previously received by, or subsequently payable to, Seller with
respect to the Property and shall pay to Buyer the amount of Seller’s insurance
deductible, but the Purchase Price shall not be reduced.  Seller shall not
settle any such loss or condemnation without the reasonable consent of Buyer For
purposes of this Contract, “substantial damage” shall mean any casualty loss
equal to or greater than Fifty Thousand and No/100 Dollars ($50,000).

ARTICLE 13.

BROKERAGE COMMISSIONS

13.1.        Commissions Payable.  Seller has been represented in this
transaction by Binswanger (“Seller’s Broker”), and has agreed to pay a real
estate commission to Seller’s Broker in accordance with the terms of a separate
agreement.  Buyer has been represented in this transaction by CB Richard Ellis
(“Buyer’s Broker”).  Upon the Closing of the transaction contemplated by this
Contract, Seller shall pay a commission to Buyer’s Broker in an amount equal to
one percent (1%) of the Purchase Price.

13.2.        Indemnity.  Seller hereby represents and warrants to Buyer that it
has not contacted or entered into any agreement with any real estate broker,
agent, finder, or any other party other than Seller’s Broker in connection with
this transaction, and that it has not taken any action which would result in any
real estate broker’s, finder’s, or other fees or commissions being due or
payable to any party other than Seller’s Broker with respect to the transaction
contemplated hereby. Buyer hereby represents and warrants to Seller that Buyer
has not contacted or entered into any agreement with any real estate broker,
agent, finder, or any other party other than Buyer’s Broker in connection with
this transaction, and that it has not taken any action which would result in any
real estate broker’s, finder’s, or other fees or commissions being due or
payable to any party other than Buyer’s Broker with respect to the transaction
contemplated hereby.  EACH PARTY HEREBY INDEMNIFIES AND AGREES TO HOLD THE OTHER
PARTY HARMLESS FROM ANY LOSS, LIABILITY, DAMAGE, COST OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES) TIMELY ASSERTED RESULTING TO THE OTHER PARTY BY
REASON OF A BREACH OF THE REPRESENTATION AND WARRANTY MADE BY SUCH PARTY IN THIS
SECTION 13.2.  Notwithstanding anything to the contrary contained herein, the
indemnities set forth in this Section 13.2 shall survive the Closing.

15


--------------------------------------------------------------------------------


ARTICLE 14.

MISCELLANEOUS

14.1.        References.  All references to Article, Articles, Section, or
Sections contained herein are, unless specifically indicated otherwise,
references to Articles and Sections of this Contract.

14.2.        Exhibits.  All references to Exhibits contained herein are
references to exhibits attached hereto, all of which are made a part hereof for
all purposes.

14.3.        Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

14.4.        Number and Gender of Words.  Whenever herein the singular number is
used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

14.5.        Notices.  Any notice, consent, approval, request, demand, or
payment required or permitted to be given or made between the parties to this
Contract (collectively called “Notices”) must be in writing to be effective. 
Any Notice that is addressed to the party for whom it is intended at its address
specified for the receipt of Notices (which is currently the address set forth
below) will be deemed to have been given or made on the second Business Day
(defined in Section 14.11) after the date it is deposited in the United States
mail, postage prepaid, certified, return receipt requested.  Any party may
change its address for the receipt of Notices by Notice in accordance with this
Section 14.5.  Notices given otherwise than in accordance with this Section
14.5, such as by facsimile or by overnight delivery, will be effective upon
receipt; provided, that if delivery is via facsimile, and such facsimile is
received after 5:00 p.m. local time at the location of such receipt, such
facsimile shall be deemed delivered on the day after such receipt.  The current
addresses of the parties for Notices are as follows:

If to Buyer:

 

Molecular Insight Pharmaceuticals, Inc.
160 Second Street
Cambridge, MA 02142
Attention: John McCray, Chief Operating Officer
Telephone: (617) 492-5554
Fax: (617) 492-5664

 

 

 

With a Copy to:

 

Foley & Lardner LLP
111 Huntington Avenue, 26th Floor
Boston, MA 02199
Attention: Andrew R. Stern
Telephone: (617) 342-4012
Fax: (617) 342-4001

 

16


--------------------------------------------------------------------------------


 

If to Seller:

 

NeoRx Manufacturing Group, Inc.
c/o Poniard Pharmaceuticals, Inc.
7000 Shoreline Court, Suite 270
S. San Francisco, CA 94080
Attention: Caroline M. Loewy, Chief Financial Officer
Telephone: (650) 583-5727
Fax: (650) 583-3789

 

 

 

With a Copy to:

 

Perkins Coie LLP
1201 Third Avenue, 40th Floor
Seattle, WA 98101
Attention: Ellen Conedera Dial
Telephone: (206) 359-8438
Fax: (206) 359-9438

 

14.6.        Governing Law.  This Contract is being executed and delivered, and
is intended to be performed, in the State of Texas, and the laws of such State
shall govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein.

14.7.        Multiple Counterparts.  This Contract may be executed in any number
of identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one agreement, but, in making proof of this Contract,
it shall not be necessary to produce or account for more than one such
counterpart.

14.8.        Parties Bound.  This Contract shall be binding upon, and inure to
the benefit of, Seller and Buyer, and their respective heirs, personal
representatives, successors, and assigns.

14.9.        Further Acts.  In addition to the acts and deeds recited herein and
contemplated to be performed, executed, and/or delivered by Seller and Buyer,
Seller and Buyer agree to perform, execute, and/or deliver or cause to be
performed, executed, and/or delivered at the Closing or after the Closing any
and all such further acts, deeds, and assurances as may be necessary to
consummate the transactions contemplated hereby.

14.10.      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract.

14.11.      Dates.  Each date upon which an event is to occur or a period of
time is to expire in accordance with the terms of this Contract will
automatically be postponed and extended to the next Business Day if it falls on
a Non-Business Day, and any time periods that are defined terms in this Contract
will be automatically extended, and their definitions will include such
extensions, in accordance with this Section 14.11.  A “Business Day” is a day
upon which national banks in Seattle, Washington, are open for banking business,
and a

17


--------------------------------------------------------------------------------


“Non-Business Day” is a day upon which national banks in Seattle, Washington,
are not open for banking business.

14.12.      Attorneys’ Fees.  In the event it becomes necessary for either party
hereto to file suit to enforce this Contract or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, reasonable attorneys’ fees incurred in such suit.

14.13.      Entire Agreement, Amendment.  This Contract, together with all
exhibits hereto and documents referred to herein, if any, constitutes the entire
arrangements and understandings among the parties hereto.  This Contract may not
be amended, modified, changed or supplemented, nor may any obligations hereunder
be waived except by a writing signed by the party to be charged or by its agent
duly authorized in writing or as otherwise permitted herein.

14.14.      Severability.  Whenever possible, each provision of this Contract
and every related document shall be interpreted in such manner as to be valid
under applicable law; but, if any provision of any of the foregoing shall be
invalid or prohibited under said applicable law, such provisions shall be
ineffective to the extent of such invalidity or prohibition without invalidating
the remainder of such provisions or the remaining provisions of this Contract.

14.15.      Waiver.  No claim of waiver, consent, or acquiescence with respect
to any provision of this Contract shall be made against any party hereto except
on the basis of a written instrument executed by or on behalf of such party. 
However, the party for whose unilateral benefit a condition is herein inserted
shall have the right to waive such condition.

14.16.      Assignment.  Except for an assignment to an affiliate of Buyer
(“Buyer’s Affiliate”), Buyer may not assign this Contract without the prior
written consent of the Seller, which may be given or withheld in Seller’s sole
and absolute discretion.  For purposes of this Contract, Buyer’s Affiliate shall
be defined as any corporation, limited liability company or partnership in which
Buyer holds a 50% or greater ownership interest or which owns a 50% or greater
ownership interest in Buyer, in either case by direct or indirect means.  Any
prohibited assignment shall be void.

14.17.      Disclaimer of Third Party Benefit.  This Contract is not intended to
give or confer any benefits, rights, privileges, claims, actions or remedies to
any person or entity as a third party beneficiary, decree, or otherwise.

14.18.      Confidentiality.  Each party agrees to keep in confidence all
information that is disclosed by the other party and that is marked or otherwise
identified (either orally or in writing) as confidential at or near the time of
discussions.  The terms of this Contract are confidential and shall not be
disclosed to any other party prior to the recording of the Special Warranty Deed
other than to Buyer’s lender, officers, directors, accountants, rating agencies,
advisors, consultants, brokers and attorneys as may be reasonably necessary in
furtherance of the transaction contemplated by this Contract.  Neither party
shall make any press release or

18


--------------------------------------------------------------------------------


public announcement with respect to this Contract or the transactions that are
contemplated by it without the prior written consent of the other party, which
consent shall not be unreasonably withheld, delayed or conditioned.  
Notwithstanding the terms of this Section 14.19 to the contrary, Buyer may make
such disclosures: (i) of information that is otherwise in the public domain
through no act of Buyer or (ii) that is required to be disclosed by court order
or any applicable governmental body, including, without limitation, the
Securities and Exchange Commission (“SEC”) and (ii) through press releases and
public announcements as may be required by the rules and regulations of the SEC
and securities law. The terms of this Section 14.19 shall expressly survive the
Closing or earlier termination of this Contract.

14.19.      Unavoidable Delays.  Whenever a period of time is specified in this
Contract for the performance of an action by Buyer or Seller (other than the
payment of money or delivery of legal documentation in connection with a
Closing, which shall not be subject to extension hereunder), the period of time
shall be extended due to acts of God, unavailability of essential materials,
inclement weather, acts of governmental authorities, and other causes reasonably
beyond the party’s control (collectively “Force Majeure Events”).

14.20.      Counterparts.  This Contract may be executed in a number of
identical counterparts.  Each of the counterparts will be deemed an original for
all purposes and all counterparts will collectively constitute one Contract.

14.21.      List of Exhibits.  The following is a list of exhibits for
convenience only:

Exhibit “A”            Personal Property

Exhibit “B”            Property Information Disclosure

Exhibit “C”            Amendment to License L05433

Exhibit “D”            Special Warranty Deed

Exhibit “E”             Bill of Sale

[The remainder of this page is intentionally left blank.]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Buyer and Seller have executed this Contract as of the
Effective Date.

 

BUYER:

 

 

 

 

 

Buyer’s Tax Identification No.:

 

 

 

 

 

Molecular Insight Pharmaceuticals,

 

 

Inc.

 

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ John E. McCray

 

 

 

Name:

John E. McCray

 

 

 

Title:

COO & Principal Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

Seller’s Tax Identification No.:

 

 

 

 

NeoRx Manufacturing Group, Inc.,

 

a Washington corporation

 

 

 

By:

/s/ Caroline Loewy

 

 

Name:

Caroline Loewy

 

 

 

Title:

Chief Financial Officer,

 

 

 

 

Poniard Pharmaceuticals, Inc.,

 

 

 

 

Vice President—Treasurer,

 

 

 

 

NeoRx Manufacturing Group

 

 

 

The undersigned acknowledges receipt of this Contract, fully executed by Buyer
and Seller with all additions and changes initialed, if any, by Buyer and
Seller.  The Title Company further acknowledges and agrees to accept and be
bound by the role described for it in this Contract.

Stewart Title Guaranty

 

Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

20


--------------------------------------------------------------------------------


EXHIBIT “A”

PERSONAL PROPERTY

[See Attached.]

21


--------------------------------------------------------------------------------


 

Item #

 

Description

 

Qty

 

Manufacturer

 

Model Number

 

 

Fume Hood

 

1

 

Hamilton

 

Vectaire

 

 

Fume Hood - 3 ft

 

5

 

Kewaunee

 

 

4

 

Biological Safety Cabinet - 6ft (missing filter)

 

1

 

Nuaire

 

NU-440-600

5

 

Biological Safety Cabinet

 

1

 

Baker Co.

 

Sterilguard

12

 

Laboratory Refrigerator

 

2

 

GE/VWR

 

 

14

 

Incubators

 

1

 

VWR

 

1925

 

 

Incubators

 

1

 

VWR

 

2020

18

 

Heat Block VI

 

2

 

VWR

 

 

 

 

Heat Block IV

 

1

 

VWR

 

 

 

 

Heat Block II

 

2

 

VWR

 

 

28

 

Pipet-Aid

 

1

 

Drummond Scientific

 

2520

37

 

Balance Printer

 

1

 

Mettler Toledo

 

LCP45

40

 

pH meter 520A series

 

2

 

Orion

 

520A

58

 

Large Chart Recorders for various instruments

 

9

 

Honeywell

 

DR4200

59

 

Chart Recorders

 

3

 

Dickson/Supco

 

THDX

61

 

Heat Controller/Column Heater

 

2

 

Eppendorf

 

TC-55

69

 

Gauge controller

 

1

 

MKS Intruments

 

Unknown

70

 

Nitrogen Convection Gauge

 

1

 

Granville-Phillips

 

275-092-1

75

 

Auto Stirrer 205

 

1

 

VWR

 

948050

85

 

Syringe Pump

 

1

 

Watson Marlow

 

505Di

92

 

Dry Bath

 

1

 

Thermolyne

 

DB16525

94

 

CRC-35R Dose Calibrator Remote Display

 

1

 

Capintec

 

CRC-35R

97

 

Stir plate/Heater control board

 

1

 

Barnstead Thermolyne

 

RSP46925

103

 

Battery Back-up

 

1

 

One AC

 

CP1110

105

 

Portable Softwall Frame

 

1

 

Simplex Strip Doors Inc.

 

n/a

106

 

Laboratory Glassware Diswasher/Disinfector

 

1

 

Miele

 

G 7783 CD

108

 

Mechanical Label Applicator

 

1

 

Universal labeling systems

 

Unknown

115

 

Sonic Sifter

 

1

 

ATM

 

L3P

117

 

Premier Safelight

 

1

 

Doran Enterprises Inc.

 

n/a

119

 

Filter apparatus - 6 funnel

 

1

 

Pall Gelman Laboratory

 

15403

120

 

Drager aerotest type “A”

 

1

 

Drager

 

4054001

130

 

Laboratory Video Monitor

 

2

 

Toshiba

 

TUM-1003

131

 

Video Monitor

 

1

 

Panasonic

 

WV-BM 1790

132

 

B/W CCTV Monitor

 

2

 

SLC Technologies

 

MV-95

139

 

Intelligent RTD Temperature Probe

 

1

 

Kaye

 

M2801

140

 

Multi Stage Regulator

 

2

 

Hewlett Packard

 

5183-4644

145

 

Detector

 

1

 

Spectrom

 

1421020

146

 

Softwall System

 

1

 

Unknown

 

Unknown

147

 

Softwall Air Filters

 

1 Palet

 

Envirco Co.

 

STD

148

 

Manometer Mark II

 

1 Box

 

Dwyer Instruments Inc.

 

25

158

 

Pressure Regulator

 

1

 

Control Air Inc.

 

300

159

 

Tank Holder - Compressed Gas

 

1

 

n/a

 

n/a

162

 

HPLC Autosampler

 

1

 

Varian

 

410 Prostar

163

 

Pellet Press

 

1

 

Carver

 

4350

168

 

Total Organic Carbon Analyzer

 

1

 

OI Analytical

 

1010

171

 

Vitek Bacterial Identification System

 

1

 

BioMerieux

 

Vitek 32

 

22


--------------------------------------------------------------------------------


 

172

 

IV Pump

 

1

 

Abbott labs

 

Micro macro plum XL

181

 

Bag Sealer

 

1

 

Accu-seal

 

30-512

184

 

Filing, Stopper, and Capping Machine - incomplete

 

1

 

Cozzoli Machine Co.

 

n/a

186

 

Formulation Lead Box

 

1

 

Absolute Control Systems

 

n/a

187

 

Filling Lead Box

 

1

 

Absolute Control Systems

 

n/a

190

 

Ryer Filler

 

1

 

Reyer

 

n/a

191

 

Stir plate

 

1

 

Barnstead

 

RSP46925

192

 

Viable Air Sampler - Vacuum controller

 

1

 

Veltek

 

SMA-CC-3

193

 

QC Lead box

 

1

 

Absolute Control Systems

 

n/a

194

 

Misc Lead Glove Boxes

 

3

 

Absolute Control Systems

 

n/a

195

 

UV Goggle Sterilizer

 

1

 

Kerkau Manufacturing

 

F-100

198

 

Stability Chamber

 

1

 

Lunaire

 

CE0932-4

213

 

0.5-1000µL Pippettors

 

20

 

Eppendorf

 

Reference

214

 

Misc. Micro Pipetters

 

1 Box

 

Varied

 

Varied

220

 

Vial Holder - Circular Steel

 

4

 

Custom

 

n/a

223

 

Pipette Soakers

 

3

 

Nalgene

 

n/a

224

 

Pipetter Washer/Rinsers

 

2

 

Nalgene

 

n/a

226

 

Balance/Scale Table

 

2

 

n/a

 

n/a

227

 

Compressed Gas Tank Holder

 

2

 

n/a

 

n/a

229

 

pH probe stands

 

4

 

n/a

 

n/a

230

 

Video Monitor Station

 

1

 

n/a

 

n/a

232

 

Glove Box Gloves

 

5

 

n/a

 

n/a

259

 

Laboratory Desk units

 

2

 

n/a

 

n/a

260

 

Desk

 

16

 

n/a

 

n/a

261

 

Return for desk

 

1

 

n/a

 

n/a

262

 

Hutch for desk

 

2

 

n/a

 

n/a

263

 

Computer Stand

 

1

 

n/a

 

n/a

264

 

Office Chair

 

26

 

n/a

 

n/a

268

 

Metal Cabinets -assorted sizes

 

2

 

n/a

 

n/a

269

 

Flammable Liquid Storage Cabinets

 

2

 

Various Manufacturers

 

n/a

272

 

Filing Cabinets - 2 - 5 drawers

 

30

 

n/a

 

n/a

273

 

Filing Cabinet - 2 drawer fireproof

 

1

 

n/a

 

n/a

275

 

Shelving unit - Industrial Metal Variable shelving

 

45

 

n/a

 

n/a

276

 

Shelving unit - 2 to 7 shelves, wood or metal

 

16

 

n/a

 

n/a

277

 

Large Parts Shelf - many compartments

 

2

 

n/a

 

n/a

280

 

Table - Metal or wood

 

33

 

n/a

 

n/a

281

 

Large conference table

 

2

 

n/a

 

n/a

282

 

Folding Table

 

4

 

n/a

 

n/a

284

 

Drafting Table

 

1

 

n/a

 

n/a

288

 

Step Stool

 

4

 

n/a

 

n/a

289

 

Mobile Stair unit

 

1

 

n/a

 

n/a

290

 

Stainless Steel Bench

 

1

 

n/a

 

n/a

291

 

Plastic Cart

 

5

 

n/a

 

n/a

292

 

Stainless steel cart

 

1

 

n/a

 

n/a

293

 

Large Steel Cart

 

2

 

n/a

 

n/a

294

 

Metal Cart

 

7

 

n/a

 

n/a

 

23


--------------------------------------------------------------------------------


 

295

 

Flat bed pull cart

 

1

 

n/a

 

n/a

300

 

Plastic Storage Carts, 3 to 4 drawers

 

8

 

Tenex/Iris

 

n/a

304

 

Large single stand alone locker

 

2

 

n/a

 

n/a

305

 

Pole & chain barriers

 

2

 

n/a

 

n/a

306

 

Land Sea Container

 

2

 

n/a

 

n/a

307

 

Hazardous Material Container

 

1

 

n/a

 

n/a

316

 

Dishwasher

 

1

 

GE

 

Potscrubber

320

 

Office Vacuums

 

1

 

Hoover/Pacific

 

Soft and Light

325

 

Clock

 

2

 

n/a

 

n/a

326

 

Wall mirror - new in box

 

3

 

n/a

 

n/a

328

 

Mop bucket

 

2

 

n/a

 

n/a

329

 

Mop Handles

 

1

 

n/a

 

n/a

332

 

Trash cans

 

99

 

n/a

 

n/a

333

 

Rolling Garbage container, two sizes

 

2

 

n/a

 

n/a

334

 

Glass Recycle bins

 

1

 

n/a

 

n/a

338

 

Misc. power cords

 

1 Box

 

n/a

 

n/a

339

 

Mail Weigher and Stamper

 

1

 

Pitney Bowes

 

A570

340

 

Scale

 

1

 

Fairbanks

 

70-2453-4

341

 

Computer

 

 

 

 

 

 

342

 

Computer Monitor

 

 

 

 

 

 

343

 

Fax Machine

 

1

 

Panasonic

 

UF-895

349

 

Refrigerator/Freezer

 

1

 

Hotpoint

 

CTX18G12KRWW

350

 

Microwave

 

1

 

sharp

 

R-209Ak

351

 

Coffee maker

 

1

 

Proctor silex

 

n/a

358

 

20mL Serum Tubing Vials

 

3 pallets

 

Wheaton

 

n/a

 

 

Type 7A Rad Waste shipping containers

 

2

 

 

 

 

24


--------------------------------------------------------------------------------


EXHIBIT “B”

PROPERTY INFORMATION DISCLOSURE

NeoRx Manufacturing Group, Inc., a Washington corporation (formerly known as NRX
Acquisition Corporation, a Washington corporation) (“Seller”), and Molecular
Insight Pharmaceuticals, Inc., a Massachusetts corporation (“Buyer”), are the
parties to that certain Contract of Purchase and Sale dated as of May 16, 2007
(the “Contract”), pursuant to which Seller has agreed to sell to Buyer and Buyer
has agreed to purchase from Seller certain real property known as 3100 Jim
Cristal Road located in the City of Denton, Denton County, Texas containing ten
and one half (10.5) acres, more or less, and more particularly described as Lot
1R, in Block 1, Harley Addition, an addition to the City of Denton, Denton
County, Texas, according to the map or plat thereof recorded in Cabinet V, Slide
373, Plat Records of Denton County, Texas, together with certain personal
property located thereon and related thereto (the “Property”).  All capitalized
terms used but not defined in this property information statement shall have the
meanings given to them in the Contract.

As a part of Buyer’s feasibility study of the Property, Buyer has requested that
Seller provide Buyer with the following information regarding the Property. 
Seller hereby certifies to Buyer that the information contained below is, to
Seller’s knowledge, true and correct:

1.             Seller has delivered to Buyer copies of all insurance policies
relating to the Property, except as follows:         .

2.             Seller has not received any written or oral notices or requests
from any mortgagee, insurance company or Board of Fire underwriters, or any
organization exercising functions similar thereto, requesting the performance of
any work or alterations in respect to the Property which have not been
performed, except as follows:         .

3.             There are no Property Agreements other than those provided to
Buyer pursuant to Section 6.2 of the Contract, except as follows:         .

4.             Seller has not received any written notice of any breach of any
governmental requirement or restrictive covenant which remains uncured, and is
not under any order of any governmental authority, with respect to the Property
or the Seller’s present use and operation of the Property, except as follows:
        .

25


--------------------------------------------------------------------------------


5.             Seller owns title to all of the Personal Property free and clear
of any liens, encumbrances, and security interests, except as follows:         .

6.             Seller is not currently operating nor is it required to be
operating the Property under any compliance order, decree or similar agreement;
any consent decree, order or similar agreement; and/or any corrective action
decree, order or similar agreement issued by or entered into with any
governmental authority under any environmental law, except as follows:         .

7.             There are no parties in possession of any portion of the Property
as lessees or tenants, nor are there any boundary disputes, claims of adverse
possession or the like, except as may be shown on the Title Commitment and as
follows:         .

8.             There are no outstanding mechanic’s and materialmen’s liens or
claims of creditors against the Property that have not been disclosed to Buyer,
except as follows:         .

As used above, the phrase “to Seller’s knowledge” (i) indicates only that Seller
is unaware of facts or circumstances which make the information provided false
or misleading in some material respect; the phrase is not intended to suggest
that Seller does indeed know all facts or circumstances necessary to establish
that the information at issue is true, and (ii) means and refers exclusively to
the knowledge of Caroline M. Loewy, Chief Financial Officer of Seller.

SELLER:

 

 

 

NeoRx Manufacturing Group, Inc.,

 

a Washington corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date: May        , 2007

 

[The remainder of this page is intentionally left blank.]

26


--------------------------------------------------------------------------------


EXHIBIT “C”

AMENDMENT TO LICENSE L05433

27


--------------------------------------------------------------------------------


EXHIBIT “D”

SPECIAL WARRANTY DEED

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE
PRESENTS

COUNTY OF DENTON

§

 

 

That the undersigned, NEORX MANUFACTURING GROUP, INC., a Washington corporation,
formerly known as NRX Acquisition Corporation, a Washington corporation
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00), cash in hand paid, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged HAS GRANTED, SOLD AND
CONVEYED, and by these presents does GRANT, SELL AND CONVEY, unto MOLECULAR
INSIGHT PHARMACEUTICALS, INC., a Massachusetts corporation (“Grantee”), that
certain real property located in Denton County, Texas, and being more
particularly described on Exhibit A attached hereto and incorporated herein by
reference for all purposes (the “Property”).

This conveyance is expressly made and accepted subject to the Permitted
Exceptions listed on Exhibit B attached hereto and subject to the following
reservation of mineral rights:

Grantor reserves unto itself, its successors and assigns any and all such
rights, titles and interests as Grantor may possess in and to any and all oil,
gases, minerals, metals and other valuable deposits (collectively, the “Reserved
Minerals”) located under the surface of the Property, of every name and nature
whatsoever, regardless of whether the presence of same is currently known or
unknown and regardless of the current or future commercial value of same,
including, by way of example but not by way of limitation, natural gasses,
hydrocarbons and related materials, methane, coal, iron, clay, gravel, sand,
limestone, silica, fossils, precious metals, gemstones, ores and all other
valuable bedded deposits.

Grantor’s rights in and to the Reserved Minerals shall not, however, include any
right of access over and upon the area from the surface of the Property to a
depth of one hundred fifty (150) feet (“Surface”).  Accordingly, in conducting
operations of whatsoever nature with respect to the exploration for,
exploitation of, mining, production, processing, transporting and/or marketing
of the Reserved Minerals from the Property or in connection with the conduct of
other activities associated with the ownership of the Reserved Minerals, Grantor
and its successors and assigns shall be prohibited from using, entering upon, or
occupying any operation on the Surface of the Property or placing any fixtures,
equipment, buildings or structures thereon.  Grantor’s relinquishment of Surface
rights to the Property shall not be

28


--------------------------------------------------------------------------------


construed as impairing the right of Grantor and Grantor’s successors and assigns
to exploit, explore for, develop, mine, or produce any of the Reserved Minerals
with wells, mines, shafts or excavations drilled or commenced on the surface of
lands other than the Property, including, but not limited to, directional wells
bottomed beneath or drilled through any part (other than the Surface) of the
Property or by pooling its interest in the Reserved Minerals with lands
adjoining the Property in accordance with the laws and regulations of the State
of Texas.

Ad valorem taxes for the current year having been prorated between the parties
hereto and collected and paid in connection with the closing as of the effective
date of this deed, Grantee assumes liability for the payment thereof for the
current and for subsequent years.

TO HAVE AND TO HOLD the Property, subject as aforesaid, together with all and
singular the rights and appurtenances thereunto in any wise belonging and any
right, title and interest of the said Grantor in and to adjacent streets,
alleys, and rights-of-way, unto said Grantee, Grantee’s successors and assigns,
forever, and the said Grantor does hereby bind Grantor, Grantor’s successors and
assigns, to warrant and forever defend all and singular the said Property unto
the said Grantee, Grantee’s successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof, by,
through, or under Grantor, but not otherwise.

EXECUTED effective as of the        day of              , 2007.

NeoRx Manufacturing Group,
Inc.,

 

a Washington corporation

 

 

 

By:

SAMPLE

 

Name:

 

 

Title:

 

 

Grantee’s mailing address:

 

 

 

 

 

 

 

 

29


--------------------------------------------------------------------------------


 

STATE OF

§

 

 

§

 

COUNTY OF

§

 

 

This instrument was acknowledged before me on the         day of
                    , 2007,                      by                     of NeoRx
Manufacturing Group, Inc., a Washington corporation, on behalf of said
corporation.

SAMPLE

 

Notary Public, State of

 

[Seal]

Printed Name of Notary and

Commission Expiration Date:

 

 

 

30


--------------------------------------------------------------------------------


EXHIBIT A
to
SPECIAL WARRANTY DEED

Legal Description of Property

LOT 1R, IN BLOCK 1, OF HARLEY ADDITION, AN ADDITION TO THE CITY OF DENTON,
DENTON COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN
CABINET V, SLIDE 373, PLAT RECORDS, DENTON COUNTY, TEXAS.

Assessor’s Parcel No. R0261658.

[The remainder of this page is intentionally left blank.]

31


--------------------------------------------------------------------------------


EXHIBIT B
to
SPECIAL WARRANTY DEED

Permitted Exceptions

[TO BE INSERTED]

32


--------------------------------------------------------------------------------


EXHIBIT “E”

BILL OF SALE

STATE OF TEXAS

COUNTY OF DENTON

KNOW ALL MEN BY THESE PRESENTS, that NEORX MANUFACTURING GROUP, INC., a
Washington corporation (the “Seller”), for and in consideration of the sum of
         Dollars ($        ) and other valuable consideration to it in hand paid
by MOLECULAR INSIGHT PHARMACEUTICALS, INC., a Massachusetts corporation (the
“Buyer”), the receipt and sufficiency of which are hereby acknowledged, hereby
sells, assigns, transfers and conveys unto said Buyer the following personal
property:

(i)            Any and all of Seller’s right, title and interest in and to the
tangible personal property located upon the land described in Exhibit “A”
attached hereto and hereby made a part hereof or within the improvements located
thereon (together, the “Land”), as the same are identified on Exhibit “B”
attached hereto and hereby made a part hereof.

(ii)           Any and all of Seller’s right, title and interest in and to the
following intangible personal property related to the Land, to the extent the
same is assignable: all warranties and guaranties relating to the Land and all
permits, licenses, occupancy certificates and other governmental approvals
related to the Land.

Except as otherwise expressly provided in this Bill of Sale, this conveyance is
“AS IS, WHERE IS,” without warranty, express or implied, of merchantability or
fitness for a particular purpose.

TO HAVE AND TO HOLD all of said personal property unto Buyer, its successors and
assigns, to its own use forever.

Seller will warrant and forever defend the right and title to the
herein-described property unto Buyer, and the successors, legal representatives
and assigns of Buyer, against the claims of all persons claiming, by, through or
under Seller, except as hereinabove set forth.  Seller also represents and
warrants that it owns the personal property and that the personal property
conveyed herein is free and clear of all liens, except the lien of ad valorem
taxes, not yet due and payable.

[The remainder of this page is intentionally left blank.]

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the        day
of            , 2007.

 

 

NeoRx Manufacturing Group,
Inc.,

 

 

a Washington corporation

 

 

 

 

 

 

 

 

By:

SAMPLE

 

 

 

Name:

 

 

 

 

Title:

 

 

 

34


--------------------------------------------------------------------------------


EXHIBIT A
to
BILL OF SALE

Legal Description of Property

LOT 1R, IN BLOCK 1, OF HARLEY ADDITION, AN ADDITION TO THE CITY OF DENTON,
DENTON COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN
CABINET V, SLIDE 373, PLAT RECORDS, DENTON COUNTY, TEXAS.

Assessor’s Parcel No. R0261658.

[The remainder of this page is intentionally left blank.]

35


--------------------------------------------------------------------------------


EXHIBIT B
to
BILL OF SALE

Description of Tangible Personal Property Conveyed

[See Attached.]

36


--------------------------------------------------------------------------------